Hunter, J.
(dissenting) ■—-I dissent. The disciplinary action ordered by the court in this case is not in keeping with the long-established policy with regard to the purpose of rules for the discipline of attorneys. We have consistently recognized that such action is not ordered for the purpose of punishment, but only for the protection of the public. In re Purvis, 51 Wn. (2d) 206, 316 P. (2d) 1081 (1957).
I do not believe the circumstances of the misconduct of the respondent require the respondent’s disbarment for the public’s protection in the instant case. An order of suspension would be proper disciplinary action in view of the record.